PER CURIAM.
The appellant’s rule 3.850 motion is facially sufficient to assert a claim of ineffective assistance of counsel to the extent that it alleges a failure to move for a judgment of acquittal on the charged offense of burglary with damage in excess of $1,000.00. The record before us contains no evidence that the damage exceeded $1,000.00 or that there was otherwise a valid reason why counsel did not raise this issue at trial. Consequently, we reverse the order summarily denying the motion and remand the case to the trial court for attachment of records conclusively refuting the claim or an evidentiary hearing.
PADOVANO, ROWE, and RAY, JJ„ concur.